Title: To Thomas Jefferson from P. R. Randall, 11 March 1790
From: Randall (Randolph), Paul R.
To: Jefferson, Thomas


New York, 11 Mch. 1790. Congratulates TJ on arrival to his “native home and the accession to the office of State.” Since he was “in a great measure introduced by yourself into the employment of my country, and being flattered from the confidential manner in which I was engaged, it may not be too great presumption in wishing to be continued in its service.” He is well aware of the numerous applications but trusts “that priority can have no weight in that respect, nor even recommendations where you can otherwise judge.” He will readily acquiesce in whatever preference TJ gives to others, without troubling him or his friends “with recommendatory letters or other partial documents.”—He has presented a memorial to the president soliciting foreign employment and he requests TJ’s patronage on that.—“I may perhaps, Sir, remain in the shade, from the failure of the Algerine legation—have I any claim to your evidence, in wishing to remove from myself all the odium of that ill-executed enterprize.” He has given some attention to French and Spanish. Hopes TJ will receive him “into the office of state, or afford me the power of rendering my services to my country either at home or abroad.”
